By the Court,
Sawyer, J.
The main question in this case is, as to whether there was an immediate delivery of the stock of goods to plaintiff, Jerry Ford, before the levy of defendant, within the meaning of the fifteenth section of the Statute of Frauds, so as to render the sale valid as against creditors. We are satisfied that there *19was, and that the conclusion of law drawn by the Judge below from the facts found is, in this respect, erroneous. We have carefully examined the evidence, and think it fully sustains the facts found by the Court, and that in some respects the facts might have been properly stated still more strongly in favor of the plaintiff.
It is clear to our minds, from the findings, and also from the evidence, that, from the time of the arrival of Jerry Ford at Quincy, he took the- entire management and control of the goods. William was not about the store, and gave no direction, except when the inventory was footed up and taken to his room up stairs, he directed the amount to be charged to Jerry on his books. The Court find the bargain to have been made on the arrival of Jerry. Jerry from that time went on with the inventory in connection with the clerks, assumed the direction of matters in the store, and sold goods to customers— the memoranda of sales being kept during the taking of the inventory on loose papers. The inventory was leisurely taken, occupying from the first till the morning of the fifth of November, and was fully completed, and the amount charged over to Jerry Ford, on the books of William, some two hours before the levy by the Sheriff. The goods were taken, so far as they went, in satisfaction of a debt of long standing found to be due Jerry Ford for goods sold to William—said sum appearing as a credit in favor of Jerry, on the books of William Ford. A lease of the store was also executed and delivered on the morning of the fifth, before the arrival of the Sheriff, as shown by the uncontradicted testimony of the witnesses, dated as of the second—the day that Jerry took charge. True, there had been no formal discharge and rehiring of the clerks, but they manifestly acted under the orders of Jerry, and William never came into the store, or interfered in any way after the arrival of Jerry, till he was called down at the instance of the Sheriff at the time he came to make the levy. Unquestionably, as between William and Jerry Ford, the title had passed, and had the goods been destroyed by fire at the moment of the levy, the loss would have fallen on the vendee: and we think *20the conclusion to be drawn from the facts found, and from the testimony, equally clear, that the actual possession had passed to Jerry Ford, and that the goods were under his actual personal control as early as the second of November, and from that time till the levy. The sale had been made, the control of the store had passed to Jerry on the second of November, and it only remained to complete the inventory and ascertain the amount to be charged over, and this was fully completed and the entries made upon the books of William Ford before the defendant commenced his levy. We are fully satisfied that the judgment is erroneous. The only doubt we entertain is, as to what judgment should be entered. The facts are very fully found, and regarding the final conclusion in the finding, as a conclusion of law drawn from the facts found—the light in which the Judge below considered it—we think it erroneous, and the conclusion should have been, that there was an actual delivery, and continued change of possession sufficient to satisfy the Statute of Frauds, and that the salé was valid as against the creditors of William Ford. And we do not see how any other result could be arrived at, on the testimony, if a new trial were had. This case was tried once before by a jury, and the verdict was in favor of the plaintiff. But our predecessors reversed the judgment for error in one of the instructions. The instruction was, doubtless, erroneous, and the judgment properly reversed for that reason, yet we think it not very likely that the verdict was really affected by the error. The Justice who delivered the opinion, while he expressly disclaimed any intention to decide the matter, remarked that “upon reviewing the testimony in the case, we are strongly inclined to the opinion, that there was no such actual delivery of the goods proved as made the contract between William Ford and Jerry Ford complete as against the farmer’s creditors.” It is highly probable that this suggestion influenced the learned Judge who tried the case below, in deducing his conclusion from the facts found. But whatever may have been the evidence adduced on the first trial, we are satisfied that upon the evidence now presented by the *21record, and upon the specific facts found, there was such an actual change of possession as to render the sale valid as against the other creditors of William Ford.
Upon' the whole we think the plaintiff should have had judgment upon the facts found, and clearly so upon the evidence.
Ordered, that the judgment be reversed, and the District Court be directed to enter judgment in favor of the plaintiff for the sum of six thousand dollars, and interest from November 5th, 1859, at the rate of ten -per cent per annum and costs of suit, and that appellant recover his costs on appeal.
Mr. Justice Currey being disqualified did not participate in the decision of this case.